December 31, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  SARITA GARG, SMITH & GARG, LLC AND GARG & ASSOCIATES, PC,
                          Appellants

NO. 14-14-00787-CV                          V.

                          TUAN M. PHAM, Appellee
                     ________________________________

        This cause, an interlocutory appeal from the order denying appellant Sarita
Garg, Smith & Garg, LLC, and Garg & Associates, PC’s motion to compel
arbitration signed August 25, 2014, was heard on the transcript of the record. We
have inspected the record and find error. We therefore order the judgment of the
court below REVERSED and RENDER judgment ordering arbitration of appellee
Tuan M. Pham’s claims against appellants Sarita Garg, Smith & Garg, LLC, and
Garg & Associates, PC. We REMAND this case for proceedings consistent with
this court’s opinion, including the grant of an appropriate stay.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Tuan M. Pham.



      We further order this decision certified below for observance.